Citation Nr: 0734020	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  03-20 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Whether there was clear and unmistakable error in failing 
to grant service connection for a low back disorder in a 
rating decision of July 1976. 

2. Entitlement to service connection for bilateral hearing 
loss.

3. Entitlement to service connection for tinnitus.

4. Entitlement to service connection for diabetes mellitus, 
Type II.  

5.  Entitlement to benefits under 38 U.S.C.A. § 1151 for 
treatment of a workplace injury to the veteran's back. 



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to December 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, that denied entitlement to compensation under 
38 U.S.C.A. § 1151 for an injury to the back.  

This matter also arises from a March 2003 rating decision of 
the St. Louis RO that denied entitlement to service 
connection for bilateral hearing loss, tinnitus and diabetes 
mellitus.  

This matter also arises from a March 2005 rating decision 
wherein the RO determined that clear and unmistakable error 
was not found in a June 1976 rating decision that denied 
entitlement to low back strain.   

The veteran testified before a Decision Review Officer (DRO) 
at the RO in September 2004.  A copy of the hearing 
transcript was placed in the claims file.

The veteran presented testimony at a personal video 
conference hearing in June 2007 before the undersigned Acting 
Veterans Law Judge.  A copy of the hearing transcript was 
placed in the claims file.

At the June 2007 hearing the veteran presented testimony on 
entitlement to service connection for a low back disability.  
This issue is not on appeal before the Board and is 
considered an informal claim.  Thus, it is referred to the 
agency of original jurisdiction for appropriate development.  
Our review finds, however, that this issue has been 
previously considered and denied.  A Board decision in 
December 1994 determined that new and material evidence had 
not been received to reopen the claim.  A Board decision in 
June 2000 determined that new and material evidence had been 
received.  The Board reopened the claim and denied it on the 
merits.  Subsequently, a rating decision in August 2000 
determined that new and material evidence to reopen the claim 
had not been received.  The veteran was notified of the 
decision in September 2000 and does not appear to have 
initiated an appeal.  Thus, the veteran should be advised of 
the provisions applicable to reopening a previously denied 
claim.  

The issue of entitlement to service connection under the 
provisions of 38 U.S.C.A. § 1151 is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In a July 1976 rating decision, the RO denied the 
veteran's original claim of service connection for low back 
strain.  He did not appeal this decision which then became a 
final decision.

2. In a September 1992 decision letter, the RO notified the 
veteran of the prior final decision and again denied the 
claim of service connection for low back strain.  He appealed 
the decision.

3. In a December 1994 decision, after review of all the 
evidence of record, the Board found that new and material had 
not been submitted to reopen a claim of service connection 
for a back disorder and denied the appeal.  

4. In subsequent rating decisions the RO determined that new 
and material evidence had not been received to reopen a claim 
of service connection for a low back disorder. 

5. The veteran appealed a November 1998 rating decision and 
in a June 2000 decision the Board found that new and material 
evidence had been received and reopened the claim.  After a 
review of the entire evidence of record the Board denied the 
claim.  

6. The veteran's level of hearing is considered disabling for 
VA purposes under 38 C.F.R. § 3.385.

7. The preponderance of the competent and probative evidence 
of record is against a finding that the veteran's bilateral 
hearing either had its onset in service or preexisted service 
and was permanently worsened therein, or manifested to a 
compensable degree within the first year after discharge from 
service.

8. The preponderance of the competent and probative evidence 
of record is against a finding that the veteran's tinnitus 
either had its onset in service or preexisted service and was 
permanently worsened therein.

9. The competent and probative medical evidence of record 
preponderates against a finding that the veteran's diabetes 
mellitus, Type 2 either had its onset in service or 
preexisted service and was permanently worsened therein, or 
manifested to a compensable degree within the first year 
after discharge from service.


CONCLUSIONS OF LAW

1. The Board's decision of June 2000 subsumed the earlier 
denial of service connection for low back strain by the RO on 
July 9, 1976.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. 
§§ 20.1103, 20.1104.  

2. The July 9, 1976 rating decision is not subject to 
challenge on the basis of CUE.  38 C.F.R. § 7104(a) (West 
2002); 38 C.F.R. § 20.1104 (2006).

3. Bilateral hearing loss disability was not incurred in or 
aggravated by active military service, nor may organic 
disease of the nervous system (sensorineural hearing loss) of 
either ear be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 
(2007).

4. Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 5103, 5103A, 5107(a) 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).

5. Diabetes mellitus, Type 2 was not incurred in or 
aggravated by active military service, nor may it be presumed 
to have been incurred in service.  38 U.S.C.A. § 1110, 5103, 
5103A, 5107(a) (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2002, July 2002, 
May 2003, September 2004 (CUE), and May 2007; rating 
decisions in March 2003 and March 2005; a statement of the 
case in August 2003 and September 2005.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in a 
supplemental statement of the case issued in August 2006. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination and 
opinion in relation to the claim for entitlement to service 
connection for bilateral hearing loss and tinnitus.  On the 
issue of entitlement to service connection for diabetes 
mellitus, Type 2, a medical examination is not needed.  
Although the veteran has a current diagnosis of diabetes, the 
evidence does not establish onset in service or during the 
presumptive period and does not indicate that the current 
diabetes might be associated with service.  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

Given the law relative to CUE claims, the duties to notify 
and assist imposed by the VCAA are not applicable to claims 
of CUE in a prior final regional office decision.  See Parker 
v. Principi, 15 Vet. App. 407, 412 (2002); see also Juarez v. 
Principi, 16 Vet. App. 518, 521, 15 Vet. App. 165, 178-79 
(2001) (per curiam order)(citing Parker as "holding VCAA 
inapplicable to claim that RO decision contained CUE"). 

II. CUE in July 1976 rating decision

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected.  When a determination of 
the agency of original jurisdiction is affirmed by the Board, 
that determination is subsumed by the final appellate 
decision.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.1103, 
20.1104.

In May 1976 the veteran claimed entitlement to service 
connection for a back injury that occurred in 1965 in 
service.  He claimed that while driving a front loader it 
turned over and he hurt his back.  He submitted evidence of a 
post service hospitalization in May 1976 for acute low back 
strain.  

In a July 1976 rating decision the RO denied entitlement to 
low back strain since it neither occurred in nor was caused 
by service.  Service medical records were negative and at the 
time of discharge the veteran denied back problems and was 
asymptomatic at the time of discharge.  His hospitalization 
in 1976 had been for an acute back condition.  The veteran 
was notified of the decision and his appeal rights by letter 
dated in July 1976.  The veteran did not appeal this 
decision.  Therefore, that decision became final under the 
law and regulations then in effect.  38 U.S.C.A. § 4005(c) 
(1970); 38 C.F.R. § 19.153 (1976).  

In March 1992 the veteran claimed entitlement to service 
connection for a back condition that began in 1966.  He 
claimed that he had trouble with his back since that time and 
in 1980 he injured his back at work and had to have surgery.  
In a rating decision letter in September 1992, the RO 
notified the veteran of the prior final decision and in the 
absence of any evidence of a residual disability in 1967 and 
in the absence of any continuity of treatment from the date 
of discharge to that time, the claim for service connection 
was denied.  The veteran appealed this decision to the Board.  
In a statement of the case issued in January 1993 the veteran 
was notified that new and material evidence had not been 
received to reopen the claim.  

In December 1994 the Board issued a decision that new and 
material evidence had not been received to reopen a claim of 
entitlement to service connection for a back condition.  
Although the Board noted that all the evidence and material 
of record had been considered, this was done for the purpose 
of determining whether evidence had been received that was 
new and material for purposes of reopening.  The Board had 
not decided the merits of the issue raised in the claim.  
Thus, the prior, unappealed July 1976 rating decision was not 
subsumed in the December 1994 Board decision.  

The veteran submitted several subsequent claims which were 
denied by the RO on the basis that new and material evidence 
had not been received to reopen a claim of service connection 
for a low back disorder.  

The veteran appealed a November 1998 rating decision and the 
Board's June 2000 decision is a bar to a claim of CUE in the 
prior July 1976 RO decision.  An AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision, which becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104 (2007).  In a June 2000 decision the Board found that 
new and material evidence had been received and reopened the 
claim.  The Board reviewed the entire record of the claim 
following the reopening and denied the benefits previously 
denied in the unappealed decision.  The July 9, 1976 rating 
decision may not be reviewed for CUE because such review 
would undermine the statutory finality of the later Board 
decision, which reviewed the evidence of record with respect 
to that decision and finally decided the issue raised in the 
prior adjudication.  

As a result, the Board finds that the RO's July 9, 1976 
rating decision was subsumed by the Board's June 2000 
decision.  38 C.F.R. § 20.1104 (2007).  When a rating 
decision is deemed subsumed by a supervening Board decision, 
then as a matter of law the rating decision cannot be the 
subject of a claim of CUE.  Thus a claim of CUE under 
38 C.F.R. § 3.105(a) concerning the final, unappealed RO July 
9, 1976 decision may not be considered.  See Donovan v. West, 
158 F 3d. 1377, 1381 (Fed. Cir. 1998) and VAOPGRPREC 14-95.

When the law and not the evidence is dispositive, a claim for 
entitlement to VA benefits should be denied or the appeal to 
the Board terminated because of the absence of legal merit or 
the lack of entitlement under the law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In essence, the facts of this 
case are not in dispute and the law is dispositive.  As the 
law is dispositive, the benefit-of-the-doubt rule is not for 
application, and the appeal must be denied.

III. Pertinent legal criteria for service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  With 
chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be established for certain chronic diseases manifested 
to a compensable degree within a presumptive period following 
separation from service. 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted if the evidence shows 
that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d); see Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Board shall give the benefit of the doubt to 
the veteran.  38 U.S.C.A. §5107(b) (2002); 38 C.F.R. § 3.102 
(2007); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

IV. Bilateral hearing loss and tinnitus

The veteran seeks entitlement to service connection for 
bilateral hearing loss and tinnitus which has resulted from 
exposure to acoustic trauma in service.  He claims that his 
separation physical examination does not show if he were 
tested for specific frequency ranges on the separation 
hearing examination in October 1967.  He contends that a 
certificate of medical examination for civil service 
employment application performed in March 1968 shows that he 
had a significant hearing loss and this condition has 
progressively worsened since.  He states that during service 
he worked as and with construction engineers, operating heavy 
machinery and had developed a ringing in his ears as a result 
of operation of the heavy machinery, machine guns and having 
been in proximity of exploding live fire drills for combat 
and construction training.  

Although the veteran states that he has difficulty hearing, 
the audiometric test results must meet the regulatory 
requirements for establishing a disability.  Then, if a 
current disability by VA criteria of bilateral hearing loss 
exists, there must be a determination of a relationship 
between that disability and an injury or disease incurred in 
service, or some other manifestation of the disability in 
service.  See 38 C.F.R. § 3.385; Hensley v. Brown, 5 Vet. 
App. 155 (1993).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  Even though disabling hearing loss is not 
demonstrated at separation, a veteran may, nevertheless, 
establish service connection for a current hearing disability 
by submitting evidence that a current disability is related 
to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  See Hensley, supra (citing CURRENT MEDICAL DIAGNOSIS & 
TREATMENT, Stephen A. Schroeder, et. al., eds., at 110-11 
(1988)).  See also 38 C.F.R. § 3.385.

Service medical records are negative for complaints, findings 
or diagnosis of hearing loss or tinnitus.  At the enlistment 
examination in May 1964 the veteran's hearing was within 
normal limits.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-10
-10
5
LEFT
5
0
0
5
5

At his separation examination in October 1967 he denied 
having or having had ear trouble.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
10
NA
18
LEFT
5
10
10
NA
10

On a Health Qualification Placement Record with examination 
in March 1968, the examiner indicated that the veteran had 
full capacity for hearing without aid.  

At a VA Compensation and Pension audio examination in 
February 2003 the veteran complained of hearing loss and 
tinnitus.  He described the difficulties he had with hearing.  
He stated that his hearing loss began in 1966 or 1967 when he 
was in a training course.  He was next to dynamite which 
exploded and the concussion raised his body off the ground.  
He experienced ringing in the left ear which was very loud 
and his hearing became fuzzy after that incident.  He could 
not hear from his left ear for six months following that 
incident which was the beginning of his hearing problems.  He 
stated that his audiometric examination at the time of 
separation from service had shown lower hearing than his 
induction examination and three months later, a civil service 
hearing examination had shown even lower hearing.  Tinnitus 
in the left ear began in 1966 or 1967 following the dynamite 
explosion.   In 1971 he noticed tinnitus while he was in 
respiratory therapy school during the use of a stethoscope.  
He first noticed tinnitus in the right ear 10 to 15 years 
prior to the February 2003 examination.  His hearing loss 
became gradually progressive until 1998 and it had been 
stabilized since 1998.  He denied a history of otorrhea, 
otologic surgery, family history of hearing loss and use of 
hearing aids.  He reported a long standing history of 
diabetes.  

The veteran stated that all his activities in service exposed 
him to diesel engines as he was a heavy equipment operator, a 
heavy equipment mechanic and was also an instructor on the 
use of heavy equipment.  He did not wear hearing protectors.  
He was also assigned to machine guns.  Following service, he 
had been a respiratory therapist and denied any occupational 
noise exposure.  He also denied recreational noise exposure 
since his discharge from the armed forces.  

The examiner reviewed the claims file and stated that the 
results on audiometric evaluation at entrance and discharge 
indicate that the veteran's hearing for frequencies 500, 
1000, 2000 and 4000 Hertz had been within normal limits.   

The examiner interpreted the results of the audiogram 
performed in March 1968 for civil service employment 
purposes.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
20
20
20
LEFT
30
30
15
20
15

At 6000 Hertz, the right ear was 35 dB and the left ear was 
45dB.  

The examiner stated that the March 1968 evaluation, performed 
approximately four months following the veteran's discharge 
had shown that the veteran had hearing loss in the low 
frequencies as well at 6000 Hertz in both ears.  As mentioned 
earlier, his hearing was within normal limits at 500, 1000, 
2000 and 4000 Hertz at the time of his discharge from the 
armed forces.  

The examiner stated it was known that noise exposure would 
not result in low frequency hearing loss, at least initially.  
The reason that the veteran had hearing loss in the low 
frequencies and hearing loss at 6000 hertz at the March 1968 
examination was not clear.  

The examiner noted that the current audiogram showed a 
moderately severe sensorineural hearing loss in both ears.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
30
65
LEFT
15
15
25
50
60

Speech audiometry revealed speech recognition ability of 86 
percent in the right ear and of 84 percent in the left ear.

The examiner opined that it was unlikely that the veteran's 
current hearing loss is related to his military service.  
Based on his own report, the veteran had a long-standing 
history of diabetes which could be a contributing factor to 
his current hearing loss and his increase in age could also 
have contributed to his current hearing loss as well.  With 
respect to his tinnitus, since it was unlikely that his 
current hearing loss was related to his military service, the 
veteran's tinnitus could not be attributed to military 
service either.  The examiner noted that although the veteran 
reported that he had experienced hearing loss and tinnitus as 
a result of a dynamite explosion during an infiltration 
course, the veteran's service medical record was negative 
with respect to any report of hearing loss and tinnitus.  His 
discharge medical report was also negative with respect to 
tinnitus or hearing loss.  

The veteran was seen at a private medical clinic in April 
2003 to discuss hearing loss for disability.  The unsigned 
report notes that the veteran had a medical record showing 
normal hearing when he enlisted into service.  In March 1968 
he had high frequency loss.  He had high frequency loss 
likely due to loud noise exposure as a machine gunner in 
service.   

A September 2003 lay statement by a friend noted that after 
the veteran had his C&P examination hearing test he related 
that the doctor had stated that his hearing problem was 
caused by service because he was exposed to loud noise while 
working with heavy equipment and diesel engines in the 
service.  The veteran believed the doctor had told him at the 
time of the examination that his hearing loss was related to 
service.  However, in the report of the February 2003 hearing 
examination the doctor stated that it was unlikely the 
hearing loss was related to military service.  

The veteran testified in September 2004 before a DRO as to 
his symptoms of hearing loss and tinnitus.  The veteran, 
through his representative, contends that with the marked 
hearing loss from his entrance examination to his separation 
examination, even though it was still within the normal 
limits, that this should warrant consideration for service 
connection for hearing loss now.  

Upon careful review of all the evidence of this case, the 
Board finds that no competent medical evidence is of record 
that links the veteran's claimed bilateral hearing loss and 
tinnitus to service.

The veteran has a current impaired hearing disability for the 
purposes of applying the law administered by VA.  The 
auditory threshold is 40 decibels or greater at 4000 dB in 
the right ear and at 3000 dB and 4000 dB in the left ear and 
the speech recognition scores using the Maryland CNC Test are 
less than 94 percent.   

The audiological evaluations in service show bilateral 
hearing within normal limits and do not show a hearing loss 
which is recognized as a disability under the provisions of 
38 C.F.R. § 3.385.  Although there was a shift in hearing 
from the entrance examination to the separation examination, 
the separation examination hearing test results do not show 
thresholds higher than 20 decibels that indicate some degree 
of hearing loss.  See Hensley, supra.  

Organic diseases of the nervous system, to include 
sensorineural hearing loss, are entitled to presumptive 
service connection if manifested to a compensable degree 
within one year of discharge.  However, there is no post- 
service evidence of record in this case showing sensorineural 
hearing loss in either ear to a compensable degree during the 
first post-service year.  The March 1968 hearing thresholds 
as interpreted by the February 2003 VA examiner do not show a 
hearing loss which is recognized as a disability under the 
provisions of 38 C.F.R. § 3.385.  Although the left ear had a 
hearing threshold at 45 dB at 6000 Hertz, this is not one of 
the frequency thresholds for consideration in 38 C.F.R. 
§ 3.385.  In addition, the low frequency hearing loss shown 
in March 1968 was not attributed to noise exposure by the 
February 2003 VA examiner.  

A bilateral hearing disability was not manifested during 
service or to a 10 percent degree during the one-year 
presumptive period following service.  However, a claimant 
may establish direct service connection for a hearing 
disability initially manifested several years after 
separation from service on the basis of evidence showing that 
the current hearing loss is causally related to injury or 
disease suffered in service.  Thus, consideration must be 
given to whether there is a medically sound basis to 
attribute the post-service findings to the claimed injury in 
service.  

The earliest evidence of hearing loss disability is a VA 
examination report in February 2003, approximately 36 years 
following his discharge from active service.  Hearing loss as 
defined under 38 C.F.R. § 3.385 was diagnosed in February 
2003.

Thus, the medical evidence shows that the veteran currently 
has hearing loss.  The veteran contends that he was exposed 
to acoustic trauma in service.  The determinative question 
becomes whether the evidence reveals a medical link between 
service and his current hearing loss.

While the veteran is certainly capable of providing evidence 
of symptomatology, a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  Although the veteran stated 
that he was a licensed nurse and has work experience as a 
respiratory therapist, there is no evidence of record that 
the veteran has specialized medical knowledge regarding 
hearing disabilities.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opinion 
on matter requiring medical knowledge"), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Although the veteran is not competent to render a 
medical opinion on the etiology of his current hearing loss 
and tinnitus, he is competent to present evidence of noise 
exposure.  See Collette v. Brown, 82 F.3d 389 (1996).  We 
have no reason to doubt his assertions as to noise exposure 
in service.

Essentially, the record lacks any competent medical evidence 
etiologically linking the currently manifested bilateral 
hearing loss to the veteran's active service.  A private 
medical record by the veteran's family physician includes a 
statement that appears to link the veteran's current hearing 
disability to acoustic trauma in service.  There is, however, 
no indication that the claims file or other medical records 
relating to hearing loss were reviewed.  The statement 
indicates that current hearing loss is linked to loud noise 
exposure as a machine gunner in service.  This apparently is 
based on a history provided by the veteran.  However, the 
evidence of record does not show that the veteran was a 
machine gunner in service.  According to his DD Form 214 his 
military specialty was an engineer equipment repairman.  The 
probative value of this medical statement is greatly reduced 
by the fact that it is not shown to have been based upon a 
review of the claims file or other detailed medical history.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. 
Brown, 5 Vet. App. 177, 180 (1993).  Accordingly, the Board 
finds that this opinion is not competent medical evidence of 
a nexus between the veteran's current bilateral hearing loss 
and active service.

The Board finds that the February 2003 VA medical report and 
opinion is of the greatest probative value, in light of the 
VA examiner's having reviewed the entire claims folder, to 
include service medical records and post-service treatment 
records, the history provided by the veteran, and an 
audiological evaluation and then fully discussing the 
evidence.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(the opinion of a physician that is based on a review of the 
entire record is of greater probative value than an opinion 
based solely upon the veteran's reported history).  It 
appears that the VA examiner's opinion was based upon review 
of the claims file and the application of sound medical 
judgment.  The examiner provided an opinion that the 
veteran's current hearing loss was not the result of noise 
exposure during military service.  In the examiner's sound 
medical judgment, the veteran's current hearing loss was 
likely the result of a medical condition as well as aging.  

The Board has considered the provisions of 38 C.F.R. § 
3.303(b), relating to chronicity and continuity of 
symptomatology, as they apply to this case.  However, 
initially, there is no evidence of in-service hearing loss 
(or manifesting during the first post-service year) or 
tinnitus.  No probative, competent medical evidence exists of 
a relationship between any currently claimed bilateral 
hearing loss and tinnitus and any continuity of 
symptomatology asserted by the veteran.  See McManaway v. 
West, 13 Vet. App. 60, 66 (1999) (holding that, where there 
is assertion of continuity of symptomatology since service, 
medical evidence is required to establish "a nexus between 
the continuous symptomatology and the current claimed 
condition"), vacated on other grounds sub nom. McManaway v. 
Principi,14 Vet. App. 275 (2001) (per curiam); Voerth v. 
West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 
488 (1997).

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Accordingly, the claim for service connection for bilateral 
hearing loss and tinnitus must be denied.

V.  Diabetes mellitus, Type 2

The veteran seeks entitlement to service connection for 
diabetes which he felt was caused by the sudden unexplained 
overweight condition with a weight gain of approximately 20 
pounds that happened to him while on active duty.  He 
contends that he had sugar in his urine while on active duty 
but record of this is not contained in his service medical 
records.  He claims that at a civil service examination in 
March 1968, within one year of separation from service, he 
had a large amount of sugar in his urine test so he was told 
to fast that night and when the test was repeated there was 
light sugar in that urine test.  He claims that other tests 
done at the VA hospital over the prior 20 plus years have 
shown sugar in his urine.  He claimed that he had a very 
severe episode about two years earlier of high blood 
pressure, heart problem and very elevated sugar.  

The veteran further contends that he had more than an 
isolated showing of elevated glucose in March 1968.  He 
claims that a urine test in service on July 31, 1967, 
indicated elevated sugar in the urine.  He also had a history 
of elevated glucose at Kneibert Clinic, VA employment records 
and in records from Dr. Rushing (1999)(chiropractor).  The 
veteran contends that the high glucose level shown in March 
1968 was the diagnosis of diabetes mellitus.  

The veteran is a Vietnam Era veteran but personnel records 
fail to show in country service in the Republic of Vietnam.  
A response from NPRC in January 2003 stated there was no 
evidence in the veteran's file to substantiate any service in 
the Republic of Vietnam.  

Service medical records are negative for any findings, 
complaints or diagnosis of diabetes mellitus.  At his 
entrance examination in May 1964, his urine was negative for 
sugar and his endocrine system was clinically normal.  A 
urinalysis in April 1966 was normal.  In the report of 
medical history accompanying his separation examination in 
October 1967 the veteran denied having or having had sugar in 
his urine.  His endocrine system was clinically normal.  In 
December 1967 he stated that there had been no change in his 
medical condition since his October 1967 medical examination.  

Post-service, at a U.S. Civil Service pre-employment 
examination in March 1968 the veteran denied having any 
physical defect or disability whatsoever.  The examiner 
indicated that no metabolic disorder was evident.  The urine 
analysis indicated "light" sugar.  

Civilian medical records from the National Personnel Records 
Center from March 1968 to August 2001 show that VA testing 
for incoming personnel in June 1974 was negative for glucose.  
In June 1974 it was noted that his pre-employment physical 
and urinalysis were within normal limits.  VA urinalysis 
results show that in June 1975, July 1976, and August 1979, 
his urine was negative for glucose.  VA employee urinalysis 
testing results show that glucose was negative in May 1988, 
May 1989, May 1990, May 1991, May 1994, May 1995 and May 
1996.  

VA medical records show that a notation at the time of a 
nursing admission assessment in April 1986 for back pain 
indicates borderline diabetes.  The clinical record at the 
time of discharge shows a past medical history of obesity but 
that the veteran had no major medical problems like 
hypertension, diabetes or heart disease.  

Private medical records from Three Rivers Healthcare-South 
from August 1998 to June 2000 show that during a period of 
hospitalization in June 2000 for chest pain his past medical 
history indicated no prior diabetes.  Elevated laboratory 
results for glucose during hospitalization and a diagnosis of 
diabetes were shown.  

Private medical records from the veteran's physician show 
that in June 2000 he was seen a few days after being released 
from the hospital for acute chest pain.  Based on test 
results, he was started on glucotrol and was to attend 
diabetic classes.  In January 2001, his blood sugars had 
basically normalized with dietary intervention and weight 
loss.  An April 2002 entry reflects that the veteran had a 
severe episode of respiratory distress and was admitted to 
the hospital.  At that time he was diagnosed with diabetes.  

The veteran was seen at a private medical clinic in April 
2003 when he stated that he was feeling fair.  His past 
medical history included diabetes mellitus.  It was noted 
that the veteran had "glucose uria" in 1968 on a civil 
service examination and "pos" glucose tolerance in 1970.  
Overt diabetes mellitus was shown two years prior to the 
appointment.  There is no indication of a link to service or 
to the earlier glucose test results and the veteran's current 
diagnosis of diabetes.  

The veteran testified in September 2004 before a DRO as to 
his symptoms of diabetes.  He testified that he was not 
taking medication for diabetes because he had lost 107 pounds 
and controls the diabetes by diet.  He further testified that 
he never received treatment for diabetes until about 2000.  

The veteran is in receipt of Social Security Administration 
(SSA) benefits with a secondary diagnosis of diabetes 
mellitus.  SSA records include an April 2002 progress note by 
the veteran's private physician that indicates that the 
veteran had a severe episode of respiratory distress and had 
been admitted to a hospital where he was diagnosed with 
arteriosclerotic heart disease, hypertension, and diabetes.  
He was very obese but managed to lose a lot of weight and had 
been better since then.  His blood sugars normalized and he 
had his glucose monitoring which were in quite good range.  
He was having essentially no hypoglycemic episodes.  

The veteran testified in June 2007 as to the symptoms and 
manifestations of his diabetes and his belief that the onset 
of his diabetes was in service or within the presumptive 
period.  The veteran further testified that a doctor had 
service-connected is diabetes back by history.  According to 
the veteran, the physician stated that the veteran had a 
glucose tolerance test in 1970 and had sugar there and had 
sugar in 1968.  So the physician put the diagnosis of 
diabetes mellitus, Type 2, back to 1968 and that is in the 
record.  

Upon careful review of all the evidence of this case, the 
Board finds that entitlement to service connection for 
diabetes mellitus, Type 2 is not established.

Service medical records are negative for complaints, findings 
or diagnosis of diabetes mellitus.  

The Board notes that Type 2 diabetes mellitus is included in 
the list of presumptive diseases based upon herbicide 
exposure.  38 C.F.R. § 3.309(e).  However, although the 
veteran served during the Vietnam Era, the evidence of record 
does not show that the veteran served in Vietnam, thus the 
presumption of exposure to herbicides for all veterans who 
served in Vietnam during the Vietnam Era is not applicable.  
Therefore, entitlement to service connection for Type 2 
diabetes is not warranted on a presumptive basis due to 
herbicide exposure.  

Where a veteran served continuously for 90 days or more 
during a period of war or after December 31, 1946, and 
diabetes mellitus becomes manifest to a degree of 10 percent 
within 1 year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113 (West 2002 & Supp. 2006); 38 C.F.R. § 3.307, 3.309 
(2007).

There is no medical evidence of record that shows diabetes 
mellitus was manifested to a compensable degree within one 
year from the veteran's date of separation from service.  
Accordingly, entitlement to service connection for diabetes 
mellitus on a presumptive basis is not warranted.

When a disability is not initially manifested during service 
or within an applicable presumption period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).

The veteran claims that onset of his diabetes was in 1968 
when he had a lot of sugar in his urine when first tested and 
on retest then had light sugar.  The examination report is 
signed March 8, 1968 which was the date of the examination.  
There is no indication that the urine test was performed on a 
different day than that of the examination.  Even assuming, 
arguendo, only for the purposes of this decision, that an 
elevated glucose level was shown, a diagnosis of diabetes was 
not entered.  Furthermore, other medical evidence of record 
does not support the veteran's belief that the sugar in his 
urine in 1968 was the onset of diabetes.  Medical evidence of 
record shows multiple results of urine testing from June 1974 
to May 1996 that were negative for glucose.  A clinical 
record in April 1986 noted that the veteran had no major 
medical problems to include diabetes.  Private medical 
records indicate that a diagnosis of diabetes based on 
laboratory testing was made in June 2000 during a 
hospitalization for acute chest pain.  

Although the veteran testified that a doctor had service-
connected his diabetes back by history, a review of the April 
2003 medical report by his private physician does not find 
that the physician indicated a link.  The physician noted on 
the medical record a history of sugar in 1968 and sugar shown 
in 1970 on a glucose tolerance test in 1970 with overt 
diabetes having been diagnosed approximately two years 
earlier.  However, there is no statement linking the 
veteran's diabetes diagnosed approximately in June 2000 or in 
2001 to the history reported by the veteran of an elevated 
glucose level in 1968.  Moreover, there is no indication that 
the private physician reviewed the claims file or other 
medical records.  In addition, his private physician in 2002 
indicated that diabetes was diagnosed at the time of 
hospitalization in June 2000.  Thus, the April 2003 medical 
report is not competent medical evidence of a link between 
the veteran's diabetes and "light" sugar in his urine in 
1968.    

Private medical records and VA treatment records show a 
current diagnosis of diabetes mellitus, Type 2.  These 
medical records, however, do not provide a link between the 
veteran's service and his diabetes.  

The medical records on which the SSA award of benefits was 
made do not indicate that diabetes mellitus occurred in 
service or is linked to service.  

The medical evidence of record shows diabetes mellitus was 
diagnosed in June 2000.  In view of the lengthy period after 
separation from service without evidence of findings or 
diagnosis, there is no evidence of a continuity of 
symptomatology, and this weighs heavily against the claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service). 

Thus, entitlement to service connection on a direct basis is 
not warranted as there is no evidence that the veteran's 
currently diagnosed diabetes mellitus was incurred during or 
caused by his military service.  

The Board has carefully considered the veteran's contentions.  
He is competent, as a layman, to report that as to which he 
has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994).  He is not, however, competent to offer his 
medical opinion as to cause or etiology of the claimed 
disability.  Although the veteran reported that he was a 
licensed nurse and he worked as a respiratory therapist, 
there is no evidence of record that the veteran has 
specialized medical knowledge of metabolic diseases.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opinion on matter requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  His 
statements therefore are not competent medical evidence of a 
nexus (that is, a causal link) between current diabetes 
mellitus, Type 2 and active service. 

The Board is sympathetic to the veteran's arguments.  In sum, 
however, although the veteran has a current diagnosis of 
diabetes mellitus, Type 2 there is no evidence of record that 
it was incurred during or caused by his active military 
service or during a presumptive period to warrant direct or 
presumptive service connection.  

Based upon review of the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
entitlement to service connection for diabetes mellitus, Type 
2.  There is no probative, competent medical evidence that 
the veteran currently has diabetes mellitus, Type 2 which has 
been linked to service.  In reaching this decision, the Board 
has considered the doctrine of reasonable doubt; however, as 
the preponderance of the evidence is against the veteran's 
claim, the doctrine is not for application.  See Gilbert v. 
Derwinski, supra.  Accordingly, the claim for service 
connection for diabetes mellitus, Type 2 must be denied.


ORDER

The appeal for revision or reversal of the RO's July 9, 1976 
rating action that denied service connection for low back 
strain on the basis of CUE is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for diabetes mellitus, Type 
2 is denied. 


REMAND

The veteran seeks entitlement to benefits under 38 U.S.C.A. 
§ 1151 for treatment of a workplace injury to his back.  In 
his claim received in June 2000, he claims that he injured 
his low back on three occasions while working at a VA 
hospital with the third injury being the most severe.  He was 
placed on workman's compensation and received treatment at 
the VA hospital but later sought a private medical opinion 
from his private family physician and was referred to a 
specialist.  He continued to receive treatment and went back 
to work as best he could but eventually was unable to work.  
He had back surgery in January 1980.  He returned to work 
although he still had back pain with radiation to his left 
leg.  He retired in 1997 and his back condition had worsened.  

In September 2003, he submitted a letter from his private 
family physician who wrote that when the veteran was first 
seen he did have signs and symptoms of lumbar disc disease 
which resulted in surgery.  The physician opined that had he 
had earlier treatment and more aggressive treatment it would 
have been better. 

The veteran clarified in October 2003 that his claim was not 
for the condition from an injury to the back but for the 
inadequate medical treatment/denial of the condition by the 
VA Medical Center which caused severe aggravation and 
resulted in a permanent disability.

A VA medical opinion by a physician's assistant in August 
2006 found no evidence of negligence, carelessness, lack of 
proper skill or error in judgment in the treatment of the 
veteran.  The Board notes that the VA medical opinion did not 
address the September 2003 opinion by the veteran's private 
medical doctor.  Further, the veteran contends lack of 
treatment caused an additional disability and no opinion was 
rendered on whether there was lack of treatment that affected 
the veteran.  Accordingly, an additional medical opinion is 
needed prior to appellate review of the claim.  38 C.F.R. 
§ 3.159(c).  

In addition, the veteran has not been provided the applicable 
law and regulations for a claim for benefits under 
38 U.S.C.A. § 1151 for claims received by VA after October 1, 
1997.  In the June 2003 statement of the case, the RO set out 
the text of 38 C.F.R. § 3.358; however, that regulation 
applies to claims filed before October 1, 1997.  Due to a 
change in law, the regulatory provisions applicable to claims 
filed on or after October 1, 1997, as in the present case, 
appear at 38 C.F.R. § 3.361.  See 69 Fed. Reg. 46,426 (August 
3, 2004).  Although in the August 2006 supplemental statement 
of the case, a summary of the criteria was provided, the 
appellant has not been provided with the pertinent regulation 
to his claim found at 38 C.F.R. § 3.361.  Thus, further 
development is necessary. 

Further, notice to the appellant did not specifically ask 
that he provide any pertinent evidence in his possession as 
required by 38 C.F.R. § 3.159(b)(1).  On remand, corrective 
notice must be sent. 

Accordingly, the case is REMANDED for the following action:

1. Send the veteran corrective notice 
under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes a 
request that he submit any evidence in 
his possession that pertains to the 
claim.  

2. Request that a VA orthopedist 
provide a medical review of the claims 
file and a medical opinion under the 
criteria of 38 U.S.C.A. § 1151.  The VA 
orthopedist reviewer should provide a 
medical opinion as to (1) whether an 
additional disability was shown by 
comparing the veteran's condition 
immediately before the beginning of 
medical treatment to his condition 
after such care, treatment, or 
examination has stopped; (2) whether 
there was negligent, careless, or 
improper treatment by the VA medical 
center which caused further damage to 
the veteran's back subsequent to the 
workplace injury; and (3) whether VA 
failed to exercise the degree of care 
that would be expected of a reasonable 
health care provider.  The medical 
reviewer should also address the 
private medical opinion dated in 
September 2003.  A rationale should be 
provided for all opinions expressed.

3. Readjudicate the issue on appeal in 
light of 38 C.F.R. § 3.361.  If any 
benefit sought on appeal is not granted 
in full, issue a supplemental statement 
of the case, which should address the 
appropriate criteria for evaluating 
claims for benefits under 38 U.S.C.A. 
§ 1151 filed on or after October 1, 
1997, and should include 38 C.F.R. 
§ 3.361.  An appropriate period of time 
should be allowed for response. 
Thereafter, return the case to the 
Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


